DETAILED ACTION
	Applicant’s response, filed 7/08/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-3 and 6-38 are pending.
Claims 9-18 are withdrawn.
Claims 4-5 are canceled.
Claims 1-3, 6, 23, 33-35, and 37-38 are amended.
Claims 1-3, 6-8, and 19-38 are under examination herein.
Claims 1-3, 6-8, and 19-38 are rejected.


Drawings
The outstanding objections to the drawings are withdrawn in view of the amendments submitted herein.

Specification
The outstanding objections to the specification are withdrawn in view of the amendments submitted herein.

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.
The claims are objected to because of the following informalities. The instant objection is newly stated and is necessitated by claim amendment.
Claims 1 and 38 recite “determining presence of cancer”, which should be amended to recite “determining a presence of cancer” or similar.

Claim Rejections- 35 USC § 112
The outstanding 35 USC 112(a) and 112(b) rejections to the claims are withdrawn in view of the amendments submitted herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 28, 30-31, and 33-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The instant rejections are newly stated and are necessitated by claim amendment.
Claims 28, 30-31, and 34-36 recite the limitations “the model”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a model in these claims or any claims from which they depend. It is noted that in amended claim 1, the parameters r and m are derived using a gamma distribution to model a baseline level of noise, but does not explicitly recite “a model”. For examination purposes, it is assumed that the gamma distribution used to model the parameters is intended to provide antecedent basis to the model recited in claims 28, 30-31, and 34-36. If this assumption is correct, claim amendment to accurately represent this connection is requested. If this assumption is not correct, clarification via claim amendment is requested. 
Claims 33-35 and 37 recite the limitations “the sequence reads”. The antecedent basis of these limitations are not clear because claim 1 recites both “a plurality of sequence reads” from which candidate variants are identified and “sequence reads per allele per position in tissue of healthy individuals” which are used to derive parameters. For examination purposes, it is assumed that the sequence reads refers to those from the tissue of healthy individuals which are used to derive parameters and not the plurality of sequence reads from which candidate variants are identified. If this interpretation is correct, claim amendment to clearly convey the antecedent basis of recitations of “the sequence reads” is requested. It is noted that claims 2, 19, and 21-25 recite “the plurality of sequence reads”, which is interpreted as referring to the plurality of sequence reads from which candidate variants are identified and is therefore not unclear.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-8, and 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods and a system for processing sequencing data [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for analyzing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1 and 38: identifying a plurality of candidate variants from a plurality of sequence reads, each of the plurality of candidate variants having a position on an allele; the r and m having been derived using a gamma distribution to model a baseline level of noise in sequence reads per allele per position in tissue of healthy individuals, wherein r models an expected variation of the gamma distribution, and wherein m models an expected mean of the gamma distribution; inputting read information of the plurality of sequence reads into a function parameterized by the plurality of parameters; determining a score for each of the plurality of candidate variants using an output of the function based on the input read information, wherein the score indicates a likelihood that the candidate variant is a false positive; and determining presence of cancer from the nucleic acid sample based on the score of each of the plurality of candidate variants.	
Dependent claim 26: determining that the candidate variant is a false positive mutation responsive to comparing the score to a threshold value.
Dependent claims 2-3, 6-8, 19-20, and 27-37: recite additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to abstract ideas. For example, claim 2 further limits the function; claim 3 further limits the plurality of parameters; claims 6-8 further limit the sequence reads of the healthy individuals; claim 19 further limits the read information; claim 20 further limits the score; claims 27 and 29 further limit the candidate variant; and claims 28 and 30-37 further limit the model. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually identify candidate variants and assign a score for determining the presence of cancer. There are no specifics as to the methodology involved in “identifying”, “inputting” values into a function, deriving parameters, “parameterizing”, and “determining” and thus, under the BRI, one could simply, for example, compare sequences, access parameters, construct models, input data into functions, determine scores and false positives, and use those scores to determine the presence of cancer with pen and paper. The functions and parameters of claims 1 and 38 and the steps recited in the dependent claims recite mathematical techniques (e.g., deriving parameters using a model [00125], parameterizing functions [00122], encoding [00125], etc.).  
Therefore, claims 1 and 38 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Independent claims 1 and 38 recite “accessing, for each of the plurality of candidate variants, a plurality of parameters including a dispersion parameter r and a mean rate parameter m specific to the candidate variant”. 
Claims 21 and 23-25 recite limitations for the types of samples used for producing sequencing reads. 
Claim 22 recites “collecting or having collected the cell free nucleotide sample from a blood sample of the individual; and performing enrichment on the cell free nucleotide sample to generate the plurality of sequence reads.
Independent claim 38 includes “a system comprising a computer processor and a memory, the memory storing computer program instructions that when executed by the computer processor cause the processor to perform steps”.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as accessing data and limitations on the types of sample being analyzed and methods for collecting those samples, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a system comprising a computer processor and a memory, the memory storing computer program instructions that when executed by the computer processor cause the processor to perform steps” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc., are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Liu (US 2015/0324519 A1, IDS reference) discloses that accessing data and analyzing biological samples are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example: accessing data [0095] and [0153]; analyzing biological samples [0015]; collecting cell-free DNA [0009]; and enriching target [0018]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claim 38, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Liu (US 2015/0324519 A1, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0090]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
Applicant submits that amended claim 1 integrates the alleged judicial exception into the practical application of cancer detection because the method demonstrates an improvement to the technical field. Applicant points to MPEP 2106.04(d)(III) which states that limitations containing the judicial exception as the additional elements need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Applicant points to excerpts from the Specification that explain problems associated with using ctDNA and cfDNA to detect true positive variants that may be indicative of cancer. Applicant submits that amended claim 1 improves the sensitivity or specificity of variant calling. Applicant points to excepts from the Specification that support this improvement. Applicant further submits the experimental results disclosed in the Specification show that the method of claim 1 improves cancer detection by reducing false positives and points to excerpts from the Specification that support this improvement. Applicant submits that amended claims 1 and 38 are directed to patent eligible subject matter.
It is respectfully submitted that these arguments are not persuasive. Applicant alleges that using a model reduces false positives and improves sensitivity when identifying variants and determining presence of cancer, and therefore improves the technical field of cancer detection. However, steps directed to identifying candidate variants, using a model to derive parameters, using a function determine a score for the candidate variants, and determining presence of cancer in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional element” in the instant claims (see exemplary claims 1 and 21-25) includes only the step of “accessing” parameters and sequencing collected DNA. As set forth above, said steps operate in the claim as data gathering steps and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.

Claim Rejections - 35 USC § 102
	The outstanding rejections are withdrawn in view of the amendments submitted herein.
Response to Applicant Arguments
With respect to Applicant’s arguments under 35 USC 102, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1, 6, 19-30, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0324519 A1, IDS reference) in view of Rosenfeld et al. (US 2017/0204455 A1).  The instant rejection is newly stated and is necessitated by claim amendment.
Claim 1 discloses a method for processing sequencing data of a nucleic acid sample, the method comprising: 
The prior art to Liu teaches accurate variant calling methods for low frequency variants (abstract) from nucleic acid sequencing [0002].
identifying a plurality of candidate variants from a plurality of sequence reads, each of the plurality of candidate variants having a position on an allele; 
Liu teaches aligning sequence reads (i.e., a plurality of sequence reads) to a reference sequence and determining (i.e., identifying) variant counts for variants (i.e., a plurality of candidate variants) at each location of a reference allele on the reference sequence (i.e., position on an allele) (abstract; [0010]).
accessing, for each of the plurality of candidate variants, a plurality of parameters including a dispersion parameter r and a mean rate parameter m specific to the position of the candidate variant, the r and m having been derived using a gamma distribution to model a baseline level of noise in sequence reads per allele per position in tissue of healthy individuals, wherein r models an expected variation of the gamma distribution, and wherein m models an expected mean of the gamma distribution; 
Liu teaches comparing a first variant frequency of a particular variant measured at one location of a sample to one or more second variant frequencies of the particular variant measured at other positions and/or from other samples, where the second variant frequency can correspond to an expected value for sequencing errors at the location for a sequencing run (i.e., a baseline level of noise in sequence reads per allele per position) [0004-0005]. Liu teaches that the method can detect true positives for rare variants in a target region of a test sample by using a comparison with one or more reference samples [0007-0012], where the reference sample is theoretically without true mutations (i.e., tissue of healthy individuals) [0116]. Liu teaches calculating variant frequencies for variants at each location of a reference allele on the reference sequence (i.e., specific to the position of the candidate variant) [0006; 0129-0130]. Liu teaches that the second variant frequencies form a statistical distribution [0008]. Liu teaches calculating (i.e., deriving) a mean value m (i.e., mean rate parameter m) and a standard deviation s (i.e., dispersion parameter r) based on the distribution of the variant frequency values [0090]. Although Liu teaches that as the actual statistical distribution of variant frequency of a variant class may depend on the samples, and may be of other forms of distribution, some forms of transformation of the variant frequency may form a distribution closer to a normal distribution [0009, 0012, 0089], Liu does not specifically teach using a gamma distribution. See below for teachings by Rosenfeld regarding a gamma distribution. Insofar as Liu teaches using the calculated parameters of the statistical distribution for comparison to a test sample (see below), and as these parameters would have to be accessed to perform such a function, it is considered that Liu fairly teaches the limitation of the claim.
inputting read information of the plurality of sequence reads into a function parameterized by the plurality of parameters; 
Liu teaches comparing the variant frequency to parameters of the statistical distribution, including a mean value and a standard deviation, to variant frequencies in the test sample [0101; 0107].
determining a score for each of the plurality of candidate variants using an output of the function based on the input read information, wherein the score indicates a likelihood that the candidate variant is a false positive; and
Liu teaches variant calling for specific variant at a specific location using a comparison with one or more reference samples (Section IV, p. 9 through p. 11). Liu teaches making a variant call based on the probability value [0102]. Liu teaches that a distribution of the variant frequencies for variants of the same class can be used to determine the probability value of a variant at a location in the test sample with a determined variant frequency, and based on the probability value, the variant at the location in the test sample is classified as either a true positive (mutation) or a false positive [0006].
determining presence of cancer from the nucleic acid sample based on the score of each of the plurality of candidate variants.
Liu teaches that the score calculated for the variants indicate the confidence level that a variant is indeed present in the sample is provided and used to make a variant call, and that a doctor could use the identified mutations to diagnose a predisposition to cancer or to identify a tumor as having cancer [0067]. 
Liu does not teach using a gamma distribution to model a baseline level of noise in sequence reads.
However, Rosenfeld teach a method for detecting a genetic variant in a region of interest in a DNA sample comprising (i) determining, for a given sequencing platform, sequencing process and sequencing depth, the distribution of the number of reads supporting a genetic variant or plurality of genetic variants expected to be observed in the sequencing results of amplification reactions due to amplification and sequencing error (read count distribution) and (ii), based on the read count distribution determined in step (i), establishing a threshold frequency at or above which the genetic variant must be observed in sequencing results of amplification reactions to assign a positive determination for the presence of the genetic variant in a given amplification reaction (abstract). Rosenfeld teaches that the frequency of a given nucleotide at a given position (allele frequency, AF) is determined as the proportion of reads for that position which identify that nucleotide at that position, out of the total number of determinations of the nucleotide at that position [0104], that the AF for each nucleotide, at each position of the region of interest determined from each sequencing reaction of the reference sample can then be used to calculate the mean AF (i.e., mean rate parameter m), and the coefficient of variation (CV) (i.e., dispersion parameter r) of the AF [0105], and that the mean AF and CV of the AF can then be used to model background noise (e.g., sequencing error) for given genetic variant, using, for example, a Normal, Beta, Exponential or Gamma distribution or other function, to model the background noise for a genetic variant, depending on which model best fits the empirical distribution of the data [0106].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Liu for accurate variant calling for low frequency variants with the statistical analyses of Rosenfeld for modeling the background noise for a genetic variant because Liu specifically suggests that the data may have other forms of distribution than normal. The motivation to use the method of Rosenfeld would have been to use a model which best fits the empirical distribution of the data, as taught by Rosenfeld [0106].
Regarding claim 6, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches that the sequence reads can be filtered to remove low quality and short reads (i.e., filtering criteria) [0061]. 
Regarding claim 19, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches determining the read count for the specific sequence location on the aligned sequence reads of the test sample [0097]. Liu teaches determining the variant frequency by dividing the variant count by the read count at the specific location in the test sample [0098]. Liu teaches multiplying n1 and n2 (i.e., depth d), which are the read depth of the reference and test samples, by a and w (i.e., m), which are the variant count and wild type counts of the reference sample and test sample.
Regarding claim 20, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches that the probability value (i.e., score) can be a Phred quality score or modified Phred quality score (i.e., Phred-scaled likelihood) [0009].
Regarding claim 21, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches that the samples are derived from cell-free DNA fragments [0009].
Regarding claim 22, Liu in view of Rosenfeld teach the method of claim 21 as described above. Liu teaches samples that include blood [0015]. Insofar as the nucleic acids would need to be collected from the blood sample before analysis, and as Liu teaches cell-free DNA as described above, it is considered that Liu fairly teaches the limitations of the claim. Liu teaches that target regions may be enriched by a target enrichment process (i.e., performing enrichment) to make products for sequencing (i.e., to generate the plurality of sequence reads) [0056].
Regarding claim 23, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches that samples can include blood, whole blood, plasma, serum, urine, saliva, tears, tissue biopsies, and other fluids and tissues [0015].
Regarding claim 24, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches that samples may be obtained from a biopsy of a tumor that is being tested for cancer [0051]. 
Regarding claim 25, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches that samples can include blood components (buffy coat) (i.e., an isolate of cells from blood) [0015].
Regarding claim 26, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches comparing the probability value (i.e., score) to a threshold value, the threshold value differentiating between false positives (i.e., false positive mutation) and true positives for the first allele (i.e., candidate variant) [0008].
Regarding claim 27, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches analyzing different variant classes, including the 12 single-base substitutions of A>C, A>G, A>T, C>A, C>G, C>T, G>A, G>C, G>T, T>A, T>C and T>G (i.e., the candidate variant is a single nucleotide variant) [0076].
Regarding claim 28, Liu in view of Rosenfeld teach the method of claim 27 as described above. Liu teaches forming a statistical distribution (i.e., noise levels) for the variant classes (i.e., nucleotide mutation), such as A>C, using the variant frequency at various locations in the target region where the reference allele exists in the reference sequence, and the variant frequency of a different variant class is not used for the statistical distribution of the variant class A>C [0087]. Liu also teaches that the second variant frequency can correspond to an expected value for sequencing errors for a sequencing run (i.e., noise levels) [0004]. In other words, the statistical distribution is formed for each variant class independently. Insofar as Liu teaches variant classes of the 12 single-base substitutions as described above, it is considered that Liu fairly teaches the limitations of the claim. 
Regarding claim 29, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches analyzing different variant classes, including 1-2 bases deletions, 3-base deletions, 4-5 bases deletions, 6 or more bases deletions, 1-2 bases insertions, and 3 or more bases insertions (i.e., the candidate variant is an insertion or deletion of at least one nucleotide) [0076]. As Liu teaches ranges of 1-2, 3, 4-5, and 6 or more deletions and 1-2 or 3 or more insertions, it is considered that these ranges encompass the instantly claimed ranges of 1 or more insertions and deletions.
Regarding claim 30, Liu in view of Rosenfeld teach the method of claim 29 as described above. As Liu teaches different variant classes for insertions and deletions of different lengths, it is considered that Liu fairly teaches the limitations of the claim regarding a model that includes a distribution of lengths of insertions or deletions.

Claim 38 discloses a system comprising a computer processor and a memory, the memory storing computer program instructions that when executed by the computer processor cause the processor to perform steps comprising the steps of:
The prior art to Liu teaches accurate variant calling methods for low frequency variants (abstract) from nucleic acid sequencing [0002]. Liu teaches computer systems with a processor, a memory, and computer readable media encoded with the program code (i.e., computer program instructions), where the computer systems are configured to perform the steps of the methods [0149-0155]. 
identifying a plurality of candidate variants from a plurality of sequence reads, each of the plurality of candidate variants having a position on an allele; 
Liu teaches aligning sequence reads (i.e., a plurality of sequence reads) to a reference sequence and determining (i.e., identifying) variant counts for variants (i.e., a plurality of candidate variants) at each location of a reference allele on the reference sequence (i.e., position on an allele) (abstract; [0010]).
accessing, for each of the plurality of candidate variants, a plurality of parameters including a dispersion parameter r and a mean rate parameter m specific to the position of the candidate variant, the r and m having been derived using a gamma distribution to model a baseline level of noise in sequence reads per allele per position in tissue of healthy individuals, wherein r models an expected variation of the gamma distribution, and wherein m models an expected mean of the gamma distribution; 
Liu teaches comparing a first variant frequency of a particular variant measured at one location of a sample to one or more second variant frequencies of the particular variant measured at other positions and/or from other samples, where the second variant frequency can correspond to an expected value for sequencing errors at the location for a sequencing run (i.e., a baseline level of noise in sequence reads per allele per position) [0004-0005]. Liu teaches that the method can detect true positives for rare variants in a target region of a test sample by using a comparison with one or more reference samples [0007-0012], where the reference sample is theoretically without true mutations (i.e., tissue of healthy individuals) [0116]. Liu teaches calculating variant frequencies for variants at each location of a reference allele on the reference sequence (i.e., specific to the position of the candidate variant) [0006; 0129-0130]. Liu teaches that the second variant frequencies form a statistical distribution [0008]. Liu teaches calculating (i.e., deriving) a mean value m (i.e., mean rate parameter m) and a standard deviation s (i.e., dispersion parameter r) based on the distribution of the variant frequency values [0090]. Although Liu teaches that as the actual statistical distribution of variant frequency of a variant class may depend on the samples, and may be of other forms of distribution, some forms of transformation of the variant frequency may form a distribution closer to a normal distribution [0009, 0012, 0089], Liu does not specifically teach using a gamma distribution. See below for teachings by Rosenfeld regarding a gamma distribution. Insofar as Liu teaches using the calculated parameters of the statistical distribution for comparison to a test sample (see below), and as these parameters would have to be accessed to perform such a function, it is considered that Liu fairly teaches the limitation of the claim.
inputting read information of the plurality of sequence reads into a function parameterized by the plurality of parameters; 
Liu teaches comparing the variant frequency to parameters of the statistical distribution, including a mean value and a standard deviation, to variant frequencies in the test sample [0101; 0107].
determining a score for each of the plurality of candidate variants using an output of the function based on the input read information, wherein the score indicates a likelihood that the candidate variant is a false positive; and
Liu teaches variant calling for specific variant at a specific location using a comparison with one or more reference samples (Section IV, p. 9 through p. 11). Liu teaches making a variant call based on the probability value [0102]. Liu teaches that a distribution of the variant frequencies for variants of the same class can be used to determine the probability value of a variant at a location in the test sample with a determined variant frequency, and based on the probability value, the variant at the location in the test sample is classified as either a true positive (mutation) or a false positive [0006].
determining presence of cancer from the nucleic acid sample based on the score of each of the plurality of candidate variants.
Liu teaches that the score calculated for the variants indicate the confidence level that a variant is indeed present in the sample is provided and used to make a variant call, and that a doctor could use the identified mutations to diagnose a predisposition to cancer or to identify a tumor as having cancer [0067]. 
Liu does not teach using a gamma distribution to model a baseline level of noise in sequence reads.
However, Rosenfeld teach a method for detecting a genetic variant in a region of interest in a DNA sample comprising (i) determining, for a given sequencing platform, sequencing process and sequencing depth, the distribution of the number of reads supporting a genetic variant or plurality of genetic variants expected to be observed in the sequencing results of amplification reactions due to amplification and sequencing error (read count distribution) and (ii), based on the read count distribution determined in step (i), establishing a threshold frequency at or above which the genetic variant must be observed in sequencing results of amplification reactions to assign a positive determination for the presence of the genetic variant in a given amplification reaction (abstract). Rosenfeld teaches that the frequency of a given nucleotide at a given position (allele frequency, AF) is determined as the proportion of reads for that position which identify that nucleotide at that position, out of the total number of determinations of the nucleotide at that position [0104], that the AF for each nucleotide, at each position of the region of interest determined from each sequencing reaction of the reference sample can then be used to calculate the mean AF (i.e., mean rate parameter m), and the coefficient of variation (CV) (i.e., dispersion parameter r) of the AF [0105], and that the mean AF and CV of the AF can then be used to model background noise (e.g., sequencing error) for given genetic variant, using, for example, a Normal, Beta, Exponential or Gamma distribution or other function, to model the background noise for a genetic variant, depending on which model best fits the empirical distribution of the data [0106].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Liu for accurate variant calling for low frequency variants with the statistical analyses of Rosenfeld for modeling the background noise for a genetic variant because Liu specifically suggests that the data may have other forms of distribution than normal. The motivation to use the method of Rosenfeld would have been to use a model which best fits the empirical distribution of the data, as taught by Rosenfeld [0106].
B.	Claims 2-3, 7, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Rosenfeld, as applied to claims 1, 6, 19-30, and 38, and in further view of Maruvka et al. (WO 2019/083,594; effective filing date to 21 August 2017). The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 2, Liu in view of Rosenfeld teach the method of claim 1 as described above. Liu teaches that the ideal statistical distribution of variant frequencies is a normal distribution, but also teaches that actual statistical distribution of variant frequencies may depend on the samples and be of other forms of distributions [0089]. Liu does not particularly teach a negative binomial function.
	However, the prior art to Maruvka teaches detecting microsatellite indels in cancer patients and those at high risk for cancer (abstract). Maruvka teaches using a negative-binomial distribution, which has two parameters that control the mean and the variability around the mean, to reflect the average mutation rate in order to identify significantly mutated microsatellite loci in coding regions (page 41, line 26 through page 42, line 6).
Regarding claim 3, Liu in view of Rosenfeld and Maruvka teach the method of claim 2 as described above. Liu teaches that the second variant frequency can correspond to an expected value for sequencing errors for a sequencing run (i.e., uncertainty level of nucleotide mutations with respect to a given position of a sequence read) [0004]. Liu teaches that the second variant frequency can correspond to an expected value for sequencing errors for a sequencing run [0004], and that the second variant frequencies form a statistical distribution (i.e., parameters that encode uncertainty level), and comparing the first variant frequency to a statistical value of the statistical distribution [0008]. 
Regarding claim 7, Liu in view of Rosenfeld teach the method of claim 6 as described above. Liu does not teach that the filtering criteria are either based on depth or allele frequency.
However, Maruvka teaches not calling somatic microsatellite indels (i.e., wherein the filtering criteria indicates to exclude sequence reads) at sites where the normal samples appeared to have >2 alleles (i.e., an allele frequency greater than a threshold frequency) or if the read counts were not consistent with a heterozygous site (i.e., a depth less than a threshold value) (page 45, lines 10-15).
Regarding claim 31, Liu in view of Rosenfeld teach the method of claim 29 as described above. Liu does not teach a model that separates inference for determining a likelihood of an alternate allele from inference for determining a length of the alternate allele.
However, Maruvka teaches a method, MSMuTect, for accurate detection of somatic microsatellite indels, and a method, MSMutSig, for identifying genes containing microsatellite indel events at higher frequency than expected by chance (page 3, line 37 through page 4, line 6). MSMuTect creates length histograms of observed read lengths per locus for all sites to identify the number of alleles and the length of each allele (i.e., inference for determining a length of the alternate allele using the distribution of lengths) (page 39, lines 15-27), while MSMutSig searches for microsatellite loci that are mutated significantly more frequently than expected by chance (i.e., inference for determining a likelihood of an alternate allele) (page 41, lines 14-15). Insofar as Maruvka teaches two methods for determining length and likelihood of alternate alleles, it is considered that Maruvka fairly teaches the limitation of a model that separates these inferences.
Regarding claim 37, Liu in view of Rosenfeld teach the method of claim 29 as described above. Liu teaches calculating variant frequencies (i.e., mean rate parameter) for variants at each location of a reference allele on the reference sequence (i.e., anchor positions of a genome) [0006], where variants include insertions and deletions as described above. Liu teaches calculating a mean value m (i.e., expected mean total count of insertions or deletions) based on the distribution of the variant frequency values [0090]. Liu does not teach that the distribution is based on covariates.
However, Maruvka teaches estimating the background rate mutation frequency separately for the two covariates that mainly influence mutation rate, specific motifs and the number of repeats, and calculating the expected loci with microsatellite indels using either all sites and events or excluding so called stable sites (i.e., covariates that encode contextual information) to estimate the background rate (i.e., expected mean total count of insertions or deletions at a given anchor position) (page 47, line 26 through page 48, line 24). The observed frequency of mutated loci per give number of indels can be compared to the expected frequency based on a binomial distribution (page 24, lines 18-22 and FIG. 19). 
Regarding claims 2-3, 7, 31, and 37, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Liu in view of Rosenfeld for accurate variant calling for low frequency variants with the statistical analyses of Maruvka for identifying significantly mutated microsatellite loci of different lengths in order to provide a method for analyzing low frequency variants with mutated microsatellite loci. The motivation would have been to detect true positive mutations with frequencies less than 1%, as taught by Liu [0003], while taking into account germline regions with high variability, as taught by Maruvka (page 2, lines 10-35). Regarding claims 2-3, the prior art to Liu explicitly suggests employing different types of distributions and the prior art to Maruvka teaches using gamma and negative binomial distributions to identify significant loci. Thus, it would have been obvious to one of ordinary skill in the art to replace the distributions of Liu with the distributions taught by Maruvka, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. Regarding claim 7, the prior art to Liu teaches filtering sequence reads based on quality and the prior art to Maruvka explicitly teaches the exclusion of somatic indels when too many are observed in control samples or if the read counts were not consistent. Thus, it would have been obvious to one of ordinary skill in the art to replace the filtering criteria of Liu with the filtering criteria taught by Maruvka, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable. Regarding claim 31, the prior art to Liu teaches a model that simultaneously determines the length of alleles and significant mutations in comparison with control samples and the prior art to Maruvka teaches performing these processes in separate steps in order to determine tumor microsatellite instability in comparison with germline microsatellites where stable regions have the same numbers of microsatellite insertions or deletions and instable regions have significantly more (page 2, lines 10-34). Thus, it would have been obvious to one of ordinary skill in the art to replace the simultaneous model of Liu with the separated model of Maruvka, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. Regarding claim 37, the prior art to Liu teaches analyzing the expected mean total count of insertions and deletions and the prior art to Maruvka teaches using covariates in a model for estimating background mutation rate frequency. The basic technique of including a covariate would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient.
C.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Rosenfeld, as applied to claims 1 and 6, and in further view of Lo et al. (US 2017/0073774 A1). The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 8, Liu in view of Rosenfeld teach the method of claim 6 as described above. Liu does not teach that the filtering criteria varies based on positions of candidate variants in a genome.
However, the prior art to Lo teaches an accurate detection of somatic mutations in the plasma or other samples containing cell-free DNA of cancer patients and for subjects being screened for cancer (abstract). Lo teaches applying filtering criteria to loci where one or more sequence reads having a mutation have been aligned to improve identifying mutations [0207]. Lo teaches several types of filtering criteria (page 17, V. Filtering Criteria for Identifying Mutation), including mutation fraction [0224-0228]. Lo teaches only alleles or variants with a fractional count of tumor DNA equal to or higher than the fractional concentration measured by another method would be considered as true variants or mutations, and that the fractional concentration cutoff is termed the mutant fraction threshold [0225]. Lo teaches that the allelic fraction of the true somatic mutations would be expected to be higher in regions with copy number gains [0228], thus different mutant fraction thresholds could be set as filtering cutoffs for regions with copy number gains or losses (i.e., the filtering criteria varies based on positions of candidate variants in a genome) [0228].
Regarding claim 8, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Liu for accurate variant calling for low frequency variants with the position variable filtering criteria of Lo because genomic regions with different levels of variation would require the application of different threshold levels to maintain sensitivity and accuracy. The nature of the problem to be solved, analyzing a large genome with variable regions, as well as the need to apply filters based on the variability of the genomic regions, would have led one of ordinary skill in the art to choose an appropriate filter for the genomic region. Therefore, it would have been obvious to use the variable filtering criteria of Lo in combination with the method of Liu in order to apply filters and increase the likelihood of identifying true somatic mutations, as taught by Lo [0228].
D.	Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Rosenfeld, as applied to claims 1, 6, 19-30, and 38, in further view of Xie et al. (Journal of the American Statistical Association, 2004, 99(466), pages 409-420). The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 32, Liu in view of Rosenfeld teach the method of claim 29 as described above. Liu does not teach that the distribution of lengths is multinomial with Dirichlet prior.
However, the prior art to Xie teaches a model to find protein motifs with deletions and insertions (abstract). Xie teaches vector dk to indicate the deletion/insertion status of each position in a motif as either 0 representing no change, 1 representing an insertion, and -1 representing a deletion (page 410, column 2, paragraphs 2-5). Vectors dk can be used to transform an observed sequence r of a dataset R into a new sequence r’ of a dataset R’, where R’ is a multinomial model (i.e., a multinomial distribution) (page 410, column 2, paragraph 6 through page 411, column 1, paragraph 1). The probability of R is derived by multinomial distributions of amino acid types in R’, where the likelihood π(R|A, D, θ0,ϴ) is based on multiple Bayesian priors, including the Dirichlet distribution (i.e., Dirichlet prior) for θ for a given parameter, A for motif starting positions, and D for deletion insertion statuses (page 411, column 1, paragraph 3 through column 2, paragraph 2). Insofar as Xie teaches incorporating vectors representing total insertions and deletions (page 411, column 2, paragraph 2) in a dataset R in a multinomial model with Dirichlet prior, it is considered that Xie fairly teaches the limitations of the claim. 
Regarding claim 33, Liu in view of Rosenfeld and Xie teach the method of claim 32 as described above. Liu does not teach that the Dirichlet prior on the multinomial distribution of lengths is determined by covariates of anchor positions of a genome.
However, Xie teaches a multinomial model with Dirichlet priors as described above. As Xie teaches incorporating motif starting positions A (i.e., anchor positions) (page 410, column 1, paragraph 5) and amino acid frequencies θ of amino acid type i outside the motif (i.e., covariates that encode contextual information) (page 410, column 1, paragraph 3) in their probability model, it is considered that Xie fairly teaches the limitations of the claim.
Regarding claim 34, Liu in view of Rosenfeld teach the method of claim 29 as described above. Liu does not teach a model that includes a distribution.
However, Xie teaches a multinomial model as described above. Xie teaches amino acid frequencies θ (a distribution) of amino acid type i outside the motif (i.e., covariates that encode contextual information) (page 410, column 1, paragraph 3).
Regarding claim 35, Liu view of Rosenfeld teach the method of claim 29 as described above. Liu does not teach a model that includes a distribution.
However, Xie teaches a multinomial model as described above. Xie teaches amino acid frequencies θ (a distribution) of amino acid type i outside the motif (i.e., covariates that encode contextual information) (page 410, column 1, paragraph 3). As Xie teaches using the amino acids outside of the motif, it is considered that Xie θ (a distribution) incorporates information about positions on the sequence (i.e., anchor positions).
Regarding claim 36, Liu view of Rosenfeld teach the method of claim 29 as described above. Liu teaches different variant classes of insertions and deletions based on length (i.e., latent classes) as describe above. Liu does not teach that the model includes a multinomial distribution grouping lengths of insertions or deletions at anchor positions of sequence reads into latent classes.
However, Xie teaches a multinomial model as described above. Xie teaches vector dk to indication the deletion/insertion status of each position in a motif as either 0 representing no change, 1 representing an insertion, and -1 representing a deletion (page 410, column 2, paragraphs 2-5). Vectors dk can be used to transform an observed sequence r of a dataset R into a new sequence r’ of a dataset R’, where R’ is a multinomial model (i.e., a multinomial distribution) (page 410, column 2, paragraph 6 through page 411, column 1, paragraph 1). The probability of R is derived by multinomial distributions of amino acid types in R’, where the likelihood of a sequence is represented by π(R|A, D, θ0,ϴ), where A represents motif starting positions (i.e., anchor positions), and D represents deletion insertion statuses (page 411, column 1, paragraph 3 through column 2, paragraph 2). As Xie teaches counting the total number of each type of D (-1, 0, and 1) (page 411, column 2, paragraph 2), it is considered that Xie fairly teaches the limitations of the claim regarding a multinomial distribution grouping lengths of insertions or deletions at anchor positions.
Regarding claims 32-36, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Liu for accurate variant calling for low frequency variants with the multinomial model of Xie that uses a Dirichlet prior to align gapped sequences because methods aligning nucleotide or protein sequences with gaps and deletions would have the same issues to overcome. The motivation would have been to address the problem of gapped alignment in order to produce automatic multiple sequence alignment methods for revealing common biological patterns in samples, as taught by Xie (page 409, column 1, paragraph 1 through column 2, paragraph 4). Regarding claims 32 and 33, it would have been obvious to one of ordinary skill in the art to combine the statistical model of the variant frequencies, which includes insertions and deletions, of Liu with the multinomial model and Dirichlet prior of Xie in order to provide a method for detecting true positives, and not sequencing errors, with low frequencies, as taught by Liu [0003]. Further, it would have been obvious to modify the parameter A taught by Xie to represent a start position in a genome (i.e., an anchor position) rather than a start position in a motif as these are merely both positions along a string of characters or symbols. Regarding claim 36, it would have been obvious to one of ordinary skill in the art to combine the statistical model of latent classes of insertions and deletions of Liu with the multinomial model of Xie, resulting in a multinomial distribution of latent classes of lengths of insertions or deletions at anchor positions in order to provide a method for detecting true positives, and not sequencing errors, with low frequencies, as taught by Liu [0003]. Thus, one could have combined the elements as claimed by known methods, and that in combination, each element would merely have performed the same function as it did separately; furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Response to Applicant Arguments
	With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 19-20, and 23-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-16, and 22-38 of copending Application No. 16/584,936. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a genus of the species of the '936 application. The steps of both claims are drawn to methods for processing sequencing data by identifying a candidate variant and determining a score for the candidate variant based on statistical models. 
The difference between these applications is the type of sequencing data being processed. The invention of ‘936 is drawn to processing sequencing data of ribonucleic acid (RNA) molecules from a test sample, while the instant application is drawn to processing sequencing data of a nucleic acid sample. As RNA is a species of the generic recitation of nucleic acids, the instant application anticipates the ‘936 application. Further, as RNA encompasses nucleotides, and the specification of the instant application defines that a test sample comprises nucleic acid molecules, which can be either DNA or RNA at [0084], it would be obvious for the sequencing data of the instant application to include RNA. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Applicant Arguments
	Applicant submits that amended claims 1 and 38 are patentably distinct from co-pending application 16/584,936 because they recite “a plurality of parameters including a dispersion parameter r and a mean rate parameter m specific to the position of the candidate variant, the r and m having been derived using a gamma distribution to model a baseline level of noise in sequence reads per allele per position in tissue of healthy individuals, wherein r models an expected variation of the gamma distribution, and wherein m models an expected mean of the gamma distribution”. 
It is respectfully submitted that this argument is not persuasive. Although application ‘936 recites “accessing a plurality of parameters including a dispersion parameter r and a mean rate parameter m specific to the candidate variant, the r and m having been derived using a model” in claim 11, claim 12 further recites “wherein the plurality of parameters represent mean and shape parameters of a gamma distribution”. Claim 26 further recites “wherein the model encodes noise levels of nucleotide mutations for one base of A, U, C, and G to each of the other three bases”. The Specification of ‘936 discloses that m and r “represent a baseline level of noise, on a per position per allele basis, in the sequencing data for normal tissue” at [00125]. Therefore, claims 1, 11-16, and 22-38 of ‘936 are not patentably distinct from claims 1-7, 19-20, and 23-38 of the instant application.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631        
          
/Lori A. Clow/Primary Examiner, Art Unit 1631